       Case 1:18-cv-00619-GLS-DJS Document 145 Filed 08/13/20 Page 1 of 2




                               BAILEY JOHNSON
                                        Bailey, Johnson & Peck, P.C.
                                             Attorneys At Law
                                            5 Pine West Plaza, Suite 507
                                            Washington Avenue Extension
                                             Albany, New York 12205

 John W. Bailey, Esq.
 JWBailey@BaileyJohnson.com
                                                                  August 13, 2020


Via CM/ECF
Honorable Daniel J. Stewart
United States District Court
Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, New York 12207

       Re:       Gina L. Bianchi v. Michael C. Green, et al.
                 Civil Case No.: 1:18-cv-619 (GLS/DJS)
                 Our File No.: 2174-BI27

Dear Magistrate Stewart:

On or about June 18, 2020, we served Plaintiff’s Second Set of Interrogatories on Defendant
Green. Following several good faith attempts, Defendant’s responses remain outstanding.
Responses to these Interrogatories are critical to Plaintiff’s claims.

At this time, we respectfully request a conference with the Court to discuss this discovery
dispute. Thank you for your courtesies with regard to this matter.

                                                                  Very truly yours,

                                                                   John W. Bailey
                                                                  John W. Bailey
/elp                                                              JWBailey@BaileyJohnson.com
cc:    Via CM/ECF – rmanfredo@bsk.com
       Robert Manfredo, Esq.
       Bond, Schoeneck & King
       22 Corporate Woods, Suite 501
       Albany, New York 12211




        Bailey, Johnson & Peck, P.C. · Telephone: (518) 456-0082 · Facsimile: (518) 456-4767 · www.baileyjohnson.com
     Case 1:18-cv-00619-GLS-DJS Document 145 Filed 08/13/20 Page 2 of 2

Honorable Daniel J. Stewart
August 13, 2020
Page 2

      Via CM/ECF – spq@girvinlaw.com
      Scott P. Quesnel, Esq.
      Patrick J. Fitzgerald, Esq.
      Girvin & Ferlazzo, P.C.
      Attorneys for Michael C. Green
      20 Corporate Woods Blvd.
      Albany, NY 12211

      Via CM/ECF – acrose@nixonpeabody.com
      Andrew C. Rose, Esq.
      Tina E. Sciocchetti, Esq.
      Nixon Peabody LLP
      Attorneys for John Czajka
      677 Broadway, 10th Floor
      Albany New York 12207-2996




       Bailey, Johnson & Peck, P.C. · Telephone: (518) 456-0082 · Facsimile: (518) 456-4767 · www.baileyjohnson.com
